DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10-12, filed 06/13/2022, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which claims 2-8 are dependent, and Claim 9 teaches a limitation: “the inclined surface of the shallow bottom part on the lower cover abuts the electric wire bundle in a state where the at least one bonder cap is inserted into the electric wire bundle holder” that is not taught in the prior art of record and upon further search, examiner did not find prior art that would disclose the above allowable limitation.
Ikeda (US 2018/309278) and Yamamoto (US20150236489) are the closest prior art of record.
Regarding Claim 1, Ikeda teaches, in Fig. 5-8, an electrical connection box comprising: a housing (10A) that houses electronic components; and a lower cover (10B) that closes a lower part of the housing (Fig. 5), wherein the housing includes an electric wire bundle holder (11) whose lower side open (Fig. 6), the lower cover includes a deep bottom part (10B1) having a drainage hole (16); and a shallow bottom part  (10B) located above the deep bottom part below the electric wire bundle holder (Fig. 6), with the shallow bottom part being formed to include an inclined surface (area where 13 is pointing) inclined downward toward the deep bottom part (Fig. 6), but does not teach insertion of a bonder cap of an electric wire bundle in which conductors of a plurality of electric wires are connected to each other in a state where the electric wire bundle is covered with the bonder cap, a state where the bonder cap is inserted into the electric wire bundle holder is maintained on the inclined surface of the shallow bottom part on the lower cover.
Yamamoto teaches, in Fig. 2 and Fig. 3, insertion of a bonder cap (5) of an electric wire bundle (4) in which conductors of a plurality of electric wires are connected to each other in a state where the electric wire bundle is covered with the bonder cap (Fig. 2-3), a state where the bonder cap is inserted into the electric wire bundle holder (6) (Yamamoto, [0026], Ikeda –(10B) when combined would show this)
Ikeda and Yamamoto does not teach the above allowable limitations.
Similar reasoning can be made for Claim 9
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848